PER CURIAM.
Cazu Soloman was convicted and sentenced for first degree murder after a jury trial. On appeal, he raises three issues; we, however, address only one. For various reasons, Soloman claims that his trial counsel was ineffective. This claim is not cognizable on direct appeal because Solo-man’s right to relief is not apparent on the face of the record before us.1 See Mizell v. State, 716 So.2d 829, 830 (Fla. 3d DCA 1998); Caison v. State, 695 So.2d 872 (Fla. 3d DCA 1997).
Finding no merit to the remaining issues raised on this appeal, we affirm.

. Our affirmance in this regard, however, is without prejudice to Soloman raising these claims in any appropriate post-conviction motion. See Burgess v. State, 884 So.2d 453 (Fla. 3d DCA 2004).